1                                                       JS-6
2
3
4
5
6
7
8                   UNITED STATES DISTRICT COURT
9                  CENTRAL DISTRICT OF CALIFORNIA
10                         WESTERN DIVISION
11
12 NATIONAL PRODUCTS INC.,           Case No.: 2:18-cv-03505-AB (SSx)
13            Plaintiff,
                                     [PROPOSED] ORDER
14     v.                            GRANTING STIPULATION OF
                                     DISMISSAL WITH PREJUDICE
15 WIRELESS ACCESSORY SOLUTIONS,     PURSUANT TO FED. R. CIV. P.
   LLC, d/b/a IBOLT – WIRELESS       41(a)(1)(A)(ii)
16 ACCESSORY SOLUTIONS, LLC,
17            Defendant.
18
19
20
21
22
23
24
25
26
27
28
1         The parties having so stipulated and agreed, it is hereby SO ORDERED. The
2 above-referenced case is hereby DISMISSED with prejudice and without an award
3 of costs or fees to any party.
4
5
6         IT IS SO ORDERED.
7         Dated this 15th day of April, 2019.
8
9
10                                                Honorable André Birotte Jr.
                                                United States District Court Judge
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
